Opinion filed April 15, 2021




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-20-00243-CV
                                   __________

                IN THE INTEREST OF J.B. III, A CHILD

                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 9725-CX


                       MEMORANDUM OPINION
       This is an appeal from a final order in which the trial court terminated the
parental rights of J.B. III’s father. See TEX. FAM. CODE ANN. § 161.001 (West Supp.
2020). The father filed a notice of appeal. We affirm.
       Appellant’s court-appointed counsel has filed a brief in which he
professionally and conscientiously examines the record and applicable law and
concludes that the appeal presents no issues of arguable merit and is therefore
groundless. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403,
406–08 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978).
         Appellant’s counsel provided Appellant with a copy of the brief.         In
compliance with Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014),
counsel provided Appellant with a copy of the record in this cause and informed
Appellant of his right to review the record and file a pro se response to counsel’s
brief. We conclude that Appellant’s counsel has satisfied his duties under Anders,
Schulman, and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.    Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous. Although counsel has not filed a motion to withdraw in this court, which
may have been premature if it had been filed in this court, he does broach the issue
of withdrawal in his brief. We note, however, that “appointed counsel’s obligations
can be satisfied by filing a petition for review that satisfies the standards for an
Anders brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016).
         We affirm the trial court’s order of termination.


                                                       PER CURIAM


April 15, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                             2